DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the Applicant's communication filed 25 July 2022.  In view of this communication, claims 1, 3-10, 15, and 17-20 are now pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
Response to Arguments
The Applicant’s arguments, filed on 25 July 2022, have been fully considered and are persuasive.
The Applicant’s first argument (page 6 of the Remarks) states that the amendments to the claims have overcome the previous grounds of rejection under 35 U.S.C. 112(b).  Since the language regarding isolating “any lateral load” has been removed from the claims, this argument is persuasive and said grounds of rejection have been withdrawn.
The Applicant’s second argument (pages 6-7 of the Remarks) states that the prior art does not disclose the amended limitations of the independent claims, which recite the shaft being “connected to and in line with the spline” and the exoskeleton including a flat surface “aligned in a same plane as the spline”.  These new limitations, in combination with one another, are not disclosed by the prior art.  Therefore, the previous grounds of rejection under 35 U.S.C. 102(b) have been withdrawn.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1, 3-10, 15, and 17-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, a motor block system, the system comprising: 
a motor exoskeleton that is connectable to a motor that has a spline and a case, the motor exoskeleton including an aperture formed therein, the aperture being positioned, when the motor exoskeleton is connected to the motor, so as to have an elongated shaft extend through it while the elongated shaft is at the same time connected to and in line with the spline; 
wherein the aperture is further configured to support at least one component that circumferentially supports the elongated shaft; and 
wherein the exoskeleton includes an at least substantially flat surface having a portion that is aligned in a same plane as the spline when the motor exoskeleton is connected to the motor.
Regarding claim 15, and all claims dependent thereon, the prior art does not disclose, inter alia, a hobby servo motor block system, the system comprising: 
a hobby servo motor exoskeleton configured to receive and connect to a hobby servo motor, the hobby servo motor having a spline and a case, and wherein the hobby servo motor exoskeleton further comprises an aperture formed therein, the aperture being configured to receive an elongated shaft; 
wherein the aperture is configured to support a component that circumferentially engages the elongated shaft after it has been connected to the spline such that the spline and the elongated shaft are in an inline arrangement relative to one another; 
wherein the hobby servo motor exoskeleton includes an at least substantially flat surface having a portion that is aligned in a same plane as the spline when the motor exoskeleton is connected to the motor.
Regarding claim 20, and all claims dependent thereon, the prior art does not disclose, inter alia, a motor block system, the system comprising: 
a hobby servo motor exoskeleton that is configured to be connectable to a plurality of connector tabs that are part of a hobby servo motor that has a spline and a case, the hobby servo motor exoskeleton including an aperture formed therein, the aperture being positioned within the hobby servo motor exoskeleton such that, when the hobby servo motor exoskeleton is connected to the motor by the plurality of connector tabs, the spline is positioned so as to be in line with the aperture, and 
wherein a bearing is positioned within the aperture such that the bearing and the spline share a center axis around which the spline rotates, and 
wherein the hobby servo exoskeleton includes an at least substantially flat surface having a portion that is aligned in a same plane as the spline when the motor exoskeleton is connected to the motor. 
The prior art does not disclose the amended limitations of the independent claims, at least in combination with one another, which recite the shaft being “connected to and in line with the spline” and the exoskeleton including a flat surface “aligned in a same plane as the spline”.  Thus, the prior art neither anticipates nor renders obvious the claimed invention, and the application is now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834